Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              September 18, 2018

The Court of Appeals hereby passes the following order:

A18A0268. The State v. Dannie Albert Mondor.

      It is hereby ORDERED that the judgment in this matter is VACATED and this
case is TRANSFERRED to the Supreme Court of Georgia.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/18/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.